      Case:19-05890-EAG13 Doc#:4 Filed:10/10/19 Entered:10/10/19 16:18:01                           Desc: Main
                                 Document Page 1 of 6
                      IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF PUERTO RICO


IN RE:                                                  CASE NUMBER: 19-05890-EAG
MARIA DEL P SOTO ALBINO
                                                        CHAPTER: 13

DEBTORS


                       MOTION TO VALUE COLLATERAL AND TO DETERMINE
                      SECURED STATUS OF CREDITOR PURSUANT TO FRBP 3012


TO THE HONORABLE COURT:

         COMES NOW, the Debtor, through undersigned counsel, and hereby files this Motion to
Value Collateral and to Determine the Secured Status of creditor, pursuant to 11 USC § 506.
In support thereof, further state as follows:


         1.      The present motion is filed pursuant to FRBP 3012. The purpose of the same is:
              a. For the Court to enter an order fixing the value of certain personal property owned by Debtor
                 and which is considered property of the present estate. The same is described as follows:


                                                2016 Toyota Yaris
                                        Registered under debtor's name
              b. To determine the value of the claim which is secured by a lien over said property in favor of
                 creditor Toyota Credit de Puerto Rico.
         2.      The present motion does not question nor intends to determine the validity of the lien secured by
         said creditor over the subject personal property.
         3.      Debtor acquired the above described motor vehicle.
         4.      Debtor filed the present voluntary petition.
         5.      As of the date the present Voluntary Petition was filed, the market value of the subject motor
         vehicle was estimated in $10,450.00. Said value was obtained from the NADA Guides web page,
         reflecting a value of 10,450.00 for similar models (see attached report).
         6.      Debtor filed a plan dated October 10, 2019. With regards to secured creditor Toyota Credit de
         Puerto Rico, the plan specifies that the creditor will be paid the value of the collateral plus a Till interest
         rate of 5.5% per annum.
Case:19-05890-EAG13 Doc#:4 Filed:10/10/19 Entered:10/10/19 16:18:01 Desc: Main
                             Document Page 2 of 6
 7.    Bankruptcy Rule 7001(2) requires the filing of an adversary proceeding in order
        to determine the extent of a secured creditor's lien. However, pursuant to Bankruptcy Rule 3012
        "[t]he Court may determine the value of a claim secured by a lien .... on motion of any party
        in interest..." The present motion is filed based precisely what is predicated by Fed. R. Bankr.
        P. 3012.
 8. The     present   case    was    filed   more     than    910   days    after   having    purchased    the
    Vehicle. The Code's criteria for the treatment of secured claims are set forth in 11 U.S.C.
    §1325(a)(5). However, in addition to the elements established by the cited section, the code also
    provides in 11 U.S.C. §1325(a)(5)(B) the option to cramdown the secured debt, meaning that
    debtor has the right to pay a secured creditor the value of its collateral.
 9. Chapter      13 cramdown is comprised of two essential elements: Lien retention and
    Equivalent value. With regards to the second element for a Chapter 13 cramdown, 11 U.S.C.
    §506(a)(2) of the Bankruptcy Code states that the value of a secured creditor's interest in
    property of the bankruptcy estate "shall be determined based on the replacement value of such
    property as of the date of the filing of the petition".
 10. Debtor's intent, as indicated in her Chapter 13 Plan, is to retain the vehicle that
    serves as collateral for creditor's claim. This vehicle is necessary for the successful
    reorganization of the Debtor, since the same is the principal means of transportation of debtor.
    Accordingly, debtor is exercising the "cramdown" option for which 11 U.S.C. §1325 (a)(5)(B)
    provides, by paying the creditor the present value of the collateral plus a Till interest factor during the
    life of the plan, while the creditor will retain the lien until the secured portion
    of the claim is paid in full.
 11. Although     debtor's plan does not provide payment of the full amount claimed by
    Toyota Credit de Puerto Rico, the same still can be confirmed because it pays creditor the current
    market value of the collateral plus a Till interest factor of 5.50% as of the date of the filing of the
    petition, thus complying with the requirements of both 11 U.S.C. §506(a)(2) and 11 U.S.C. §1325
    (a)(5)(B).


 WHEREFORE, the Debtor respectfully request this Honorable Court enter an Order as follows:
          (a) Determining the current market value of the subject property to be $10,450.00;
          (b) Determining that the secured portion of Toyota Credit de Puerto Rico is $10,450.00.
          (c) Determining that the remaining amount of Toyota Credit de Puerto Rico, claim will be
          considered as an unsecured portion of the claim and as such will receive pro-rata distribution.
      Case:19-05890-EAG13 Doc#:4 Filed:10/10/19 Entered:10/10/19 16:18:01                      Desc: Main
                                Document Page 3 of 6



        NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING Within thirty (30)
        days after service as evidenced by the certification, and an additional three (3) days pursuant to
        Fed. R. Bank. P. 9006(f) if you were served by mail, any party against whom this paper has been
        served, or any other party to the action who objects to the relief sought herein, shall serve and
        file an objection or other appropriate response to this paper with the Clerk's office of the U.S.
        Bankruptcy Court for the District of Puerto Rico. If no objection or other response is filed within
        the time allowed herein, the paper will be deemed unopposed and may be granted unless: (i) the
        requested relief is forbidden by law; (ii) the requested relief is against public policy; or (iii) in the
        opinion of the Court, the interest of justice requires otherwise.




        CERTIFICATE OF SERVICE: I hereby certify that on this same date a true and exact copy of this
motion has been forwarded by the CM/ECF system to the Chapter 13, Trustee, by first class mail to Toyota
Credit de Puerto Rico, Brett Beals, CEO, PO Box 9013, Addison TX 7500118 and to all parties in interest as
per attached list.


        In Ponce, Puerto Rico this, October 10, 2019.


        Respectfully submitted,

                                       /s/ Roberto L. Mateo Rivera, Esq.
                                       ROBERTO L. MATEO RIVERA, ESQ.
                                       USDC 227708
                                       PO BOX 336877
                                       PONCE, PR 00733-6877
                                       TELEPHONE: 787-840-1212
                                       E-MAIL mateolaw@msn.com
2016 Toyota Yaris Hatchback 5D L I4 Prices, Values & Specs - NADAguides                                                    Page 1 of 2
        Case:19-05890-EAG13 Doc#:4 Filed:10/10/19 Entered:10/10/19 16:18:01                                        Desc: Main
                                           Document Page 4 of 6
                      NADAguides Value Report              10/10/2019


  2016 Toyota Yaris
  Hatchback 5D L I4


   Values

                                              Rough Trade-                 Average               Clean Trade-           Clean Retail
                                                        In                 Trade-In                        In
  Base Price                                              $6,450                  $7,425                 $8,225               $10,450


  Mileage (0)                                               N/A                       N/A                    N/A                 N/A



  Total Base Price                                        $6,450                  $7,425                 $8,225               $10,450


  Options



  Price + Options                                        $6,450               $7,425                   $8,225               $10,450


  Certified Pre-Owned (CPO)                                                                                                   +$675



  Certified Price with Options                                                                                              $11,125




  Popular Toyota Models         Popular Toyota Vehicles            Car Shopping Guides                  Cars By Price

  Toyota RAV4                   2019 Toyota RAV4                   10 Most Popular Midsize SUVs an…     Under $15,000

  Toyota Camry                  2019 Toyota Camry                  Warning Signs You Need New Bra…      $15,000 - $25,000

  Toyota Highlander             2019 Toyota Highlander             Most Reliable Crossovers and SU…     $25,000 - $35,000

  Toyota 4Runner                2019 Toyota Tacoma 4WD             10 Most Popular Luxury Cars          $35,000 - $45,000

  Toyota Tundra 4WD             2019 Toyota 4Runner                2019 Vehicle Dependability: Most…    $45,000 - $55,000

  Toyota Tacoma 4WD             2019 Toyota Tundra 4WD             How to End Your Lease Early          $55,000 - $65,000

  Toyota Corolla                2018 Toyota Camry                  10 Most Popular Large SUVs and…      $65,000 - $75,000

  Toyota Tacoma                 2018 Toyota Tacoma                 2019 Vehicle Dependability: Most…    Over $75.000

  Toyota Sienna                 2018 Toyota RAV4                   10 Most Popular Compact SUVs a…

  Toyota Avalon                 2018 Toyota Highlander             2019 Vehicle Dependability: Most…




https://www.nadaguides.com/Cars/2016/Toyota/Yaris/Hatchback-5D-L-I4/Values/Print                                             10/10/2019
2016 Toyota Yaris Hatchback 5D L I4 Prices, Values & Specs - NADAguides                                                                                   Page 2 of 2
            Case:19-05890-EAG13
  © 2019 J.D. Power. All rights reserved. ® A registered Doc#:4        Filed:10/10/19
                                                         trademark of the                        Entered:10/10/19
                                                                          National Automobile Dealers Association, under license 16:18:01
                                                                                                                                 to J.D. Power.   Desc: Main
                                                                    Document Page 5 of 6




https://www.nadaguides.com/Cars/2016/Toyota/Yaris/Hatchback-5D-L-I4/Values/Print                                                                           10/10/2019
         Case:19-05890-EAG13 Doc#:4 Filed:10/10/19 Entered:10/10/19 16:18:01   Desc: Main
                                   Document Page 6 of 6
SOTO ALBINO, MARIA DEL PILAR    US DEPARTMENT OF EDUCATION
URB MARIANI                     PO BOX 16448
CALLE WILSON 2032               SAINT PAUL, MN 55116
PONCE, PR 00717



Roberto L. Mateo Rivera, Esq    US SMALL BUSINESS ADMINISTRATION
PO Box 336877                   2 NORTH 20TH STREET SUITE 320
Ponce, PR 00733-6877            BIRMINGHAM, AL 35203




AEELA                           VICTORIA SECRET
PO BOX 364508                   PO BOX 659728
SAN JUAN, PR 00936-4508         SAN ANTONIO, TX 78265-9728




AT & T MOBILITY
ONE AT & T WAY ROOM 3A104
BEDMINSTER, NJ 07921




CLARO
PO BOX 70367
SAN JUAN, PR 00936-8367




GRANITE STATE MANAGEMENT
RESOURCES
PO BOX 3420
CONCORD, NH 03302-3420



ISLAND FINANCE
PO BOX 195369
SAN JUAN, PR 00919-5369




JEFFERSON CAPITAL SYSTEMS LLC
PO BOX 7999
SAINT CLOUD, MN 56302-9617




T MOBILE
PO BOX 6602552
DALLAS, TX 75266-0252




TOYOTA CREDIT DE PUERTO RICO
PO BOX 366251
SAN JUAN, PR 00936
